              Case 1:20-cr-00127-GHW Document 49 Filed 08/28/20 Page 1 of 1

MEMORANDUM ENDORSED                                                 USDC SDNY
                                                                    DOCUMENT
                                            PARKER AND CARMODY, LLP ELECTRONICALLY FILED
                                                 ATTORNEYS AT LAW   DOC #:
                                                  850 THIRD AVENUE  DATE FILED: 8/28/2020
                                                        ™
                                                           14 FLOOR
                                                       NEW YORK, N.Y. 10022

   DANIEL S. PARK.ER                                                                                  TELEPHONE: (212) 239-9777
   MICHAEL CARMODY                                                                                    FACSIMILE: (212) 239-9175
   CHRISTINA S. COOPER                                                                                DParker @ParkerandCarmody.com




                                                                          August 24, 2020
   ByECF
   Hon. Gregory H. Woods
   United States District Judge
   Southern District ofNew York
   500 Pearl Street
   New York, NY 10007

                                           Re: United States v. Antonio Reyes
                                                   20 Cr 127 (GHW)

   Dear Judge Woods:

          I write with the consent of the Government and SONY Pre-Trial Services (PTS)
   requesting that the Court temporarily amend the terms and conditions of Mr. Reyes' bail and
   allow him to travel to the Bronx to retrieve his identification and other personal property that was
   vouchered by the police for safekeeping upon his arrest.

           Mr. Reyes is attempting to apply for employment and, to do so, he needs his
   identification documents.

           I respectfully request that the Court allow him to go to the 47th Precinct in the Bronx to
   retrieve his property. We ask that Court issue an Order allowing him to go on either August 25,
   26 or 27, 2020 and further direct that he thereafter return to his place of residence forthwith.

            I have spoken with AUSA Krissoff and PTS officer Bemisa Mejia and they do not object
   to this request.

         If the foregoing is acceptable to the Court, then I respectfully request that Your Honor
   "So Order" this letter. Thank you for your consideration in this matter.

                                                                          Respectfully,

                                                                             Isl
                                                                          Daniel S. Parker
   Cc: all parties by ECF and email
    Application granted in part. The terms of Mr. Reyes' pre-trial release are modified as follows: Mr. Reyes may leave his home to go
    to the 47th Precinct in the Bronx to retrieve his property on a date to be determined by pretrial services. Mr. Reyes must travel
    directly to and return immediately from the precinct house. All other terms of the defendant's pre-trial release remain in full force
    and effect.
    SO ORDERED
    August 28, 2020
    New York, New York
